DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on November 27, 2019 in which claims 1-42 are presented for examination.
Allowable Subject Matter
Claims 1-42 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 15 and 29, the closest art, Mody et al. (US 10409553 B2) disclose optimized construction of a sample imprint for selecting a sample dataset for comparison testing (abstract of Mody) including comparison of testing process to generate a new sample imprint (col.2, lines 35-58).
Middendorf et al. (US 20190101898 A1) disclose an asset management system used in a process control plant or other control system includes a database that stores asset data for each of a plurality of devices within the plant and a viewing system that accesses the asset data to provide statistical information to a user pertaining to the plant assets. The asset management system enables a user to define and store one or more projects within the plant and a set of plant assets associated with each of the projects (abstract of Middendorf and ¶[0015]-[0016] ).
Wesby (US 20050222933 A1) discloses monitoring and control of wireless modules linked to assets such that suitable application for remote asset management and control of the asset by making use of a programmable wireless module, which is linked to an asset interface module associated with the asset via a programmable port module (¶[0004] and [0149], Wesby).
(title and abstract of Rakhmilevich).
May et al. (US 20190297055 A1) disclose automated learning of externally defined network assets (abstract of May) including a first application programming interface is used for retrieving the updated information from a first external asset management device of the one or more external asset management devices and a second application programming interface is used for retrieving updated information from a second external asset management device of the one or more external asset management devices (¶[0034], May).
Alonzo (US 8397128 B1) discloses data load into an asset management system, wherein the asset management system uses interface tables or prestaging tables as an integration point to process and integrate data from discovery applications. The asset management system loads discovered asset data into the prestaging tables, which are used to store discovery data before loading the data into staging tables (col.4, lines 32-52, Alonzo). The prior art fails to disclose or suggest the claimed provision “obtaining from the field technician, through a user interface of the field asset management application, current asset sample identification data representing identification data associated with a current asset sample obtained by the field technician from a current asset; obtaining from the field technician, through a user interface of the field asset management application, current asset identification data identifying the current asset associated with the current asset sample obtained by the field technician; analyzing the current asset identification data and the known asset data to determine whether the current asset exists in the known asset database; upon a determination that the current asset exists in the known asset database, correlating the current asset sample identification data with the current asset identification data; obtaining test request data through a user interface of the field asset 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Krishnan et al. (US 20200183811 A1) disclose automatically Performing and Evaluating Pilot Testing of Software.
2. Lopez De Prado (US 20190294990 A1) disclose DETECTING FALSE POSITIVES IN STATISTICAL MODELS.

4. Karvela et al. (US 20170098268 A1) discloses PERSONALISED GENETIC INFORMATION HANDLING APPARATUS, SYSTEM AND METHOD.
5. Kochut et al. (US 20160379134 A1) disclose CLUSTER BASED DESKTOP MANAGEMENT SERVICES.
6. Hawaldar et al. (US 20150186809 A1) discloses SYSTEM AND METHOD FOR TRACKING AMI ASSETS.
7. Phipps (US 20150278219 A1) discloses SYSTEMS AND METHODS FOR DOCUMENTING, ANALYZING, AND SUPPORTING INFORMATION TECHNOLOGY INFRASTRUCTURE.
8. Poling et al. (US 8600932 B2) discloses telematic asset microfluidic analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 22, 2021